ESQUIVEL, Justice,
dissenting.
The issue presented by this appeal is the sufficiency of the evidence to prove lack of *274effective consent on the part of the complainant by showing that appellant knew that the complainant was unable to make reasonable property dispositions by reason of mental disease or defect at the time the complainant executed the check in question payable to appellant.
Viewing the evidence in the light most favorable to the verdict I can not reach the conclusion that the majority has reached, i.e., that the evidence excludes every other reasonable hypothesis except the guilt of appellant. In my opinion the evidence is insufficient to support a finding beyond a reasonable doubt that appellant knew that the complainant was unable to make reasonable property dispositions by reason of mental disease or defect at the time she wrote the check in question.
The majority has concluded that appellant knew that the complainant was unable to make reasonable property dispositions by reason of mental disease or defect because appellant had sufficient opportunity to learn of the condition of the complainant and that this opportunity manifested itself in instances of access to the complainant through protracted periods of time. Additionally, the majority states that appellant’s opportunity to learn of the complainant’s condition stems from the appearance of the complainant. The evidence in this case refers only to appellant’s care of the complainant’s husband sometime before his death. There is no evidence of any immediate contact between the appellant and the complainant at the time of her husband’s death as declared by the majority other than that the appellant had the complainant in the care at the time he was cashing the check in question. There is no evidence that the complainant ceased all medication at the time of her husband’s death or that she had ceased all medication at the time she wrote the check in question as declared by the majority; finally, there is no evidence that the complainant was living with the appellant at the time she wrote the check in question, as declared by the majority. Therefore, I cannot agree with the majority in their conclusion that the jury was justified in finding that appellant had the knowledge required for a finding that he acted without the complainant’s effective consent. I agree with appellant that "the jury’s finding of guilt is not a rational finding.”
Accordingly, I respectfully dissent and would hold that the judgment of the trial court be reversed and the cause be remanded for entry of a judgment of acquittal under the provisions of Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978) and Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978).